Case 20-01344-DSC13   Doc 25    Filed 06/22/20 Entered 06/22/20 17:23:42   Desc Main
                               Document     Page 1 of 9
Case 20-01344-DSC13   Doc 25    Filed 06/22/20 Entered 06/22/20 17:23:42   Desc Main
                               Document     Page 2 of 9
Case 20-01344-DSC13   Doc 25    Filed 06/22/20 Entered 06/22/20 17:23:42   Desc Main
                               Document     Page 3 of 9
Case 20-01344-DSC13   Doc 25    Filed 06/22/20 Entered 06/22/20 17:23:42   Desc Main
                               Document     Page 4 of 9
Case 20-01344-DSC13   Doc 25    Filed 06/22/20 Entered 06/22/20 17:23:42   Desc Main
                               Document     Page 5 of 9
Case 20-01344-DSC13   Doc 25    Filed 06/22/20 Entered 06/22/20 17:23:42   Desc Main
                               Document     Page 6 of 9
Case 20-01344-DSC13   Doc 25    Filed 06/22/20 Entered 06/22/20 17:23:42   Desc Main
                               Document     Page 7 of 9
Case 20-01344-DSC13   Doc 25    Filed 06/22/20 Entered 06/22/20 17:23:42   Desc Main
                               Document     Page 8 of 9
Case 20-01344-DSC13   Doc 25    Filed 06/22/20 Entered 06/22/20 17:23:42   Desc Main
                               Document     Page 9 of 9
